Case 2:16-cv-12637-BAF-EAS ECF No. 126 filed 08/31/20               PageID.2749       Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 BRIAN KRITCHER,

        Plaintiff,                                          Civil Action No. 16-CV-12637

 vs.                                                        HON. BERNARD A. FRIEDMAN

 PRUDENTIAL SECURITY, INC., et al.,

       Defendants.
 _________________________________/

                  OPINION AND ORDER DENYING DEFENDANTS’
                 EMERGENCY MOTION TO QUASH GARNISHMENTS

                This matter is presently before the Court on defendants’ emergency motion to

 quash garnishments [docket entry 125]. Defendants argue that the writs of garnishment that

 plaintiff recently obtained from the Court and that he has served on various banks, see docket

 entries 105-124, should be quashed because “[n]o judgment has been entered” in the amount

 sought and because “[t]he amount stated on the garnishment appears nowhere in the court record

 and has not been submitted to the Defendants at all for approval.” Defs.’ Mot. ¶¶ 11, 12.

                Defendants’ motion is meritless. On May 2, 2019, the Court granted in part

 plaintiff’s motion for attorney fees and ordered that “attorney Bryan Yaldou’s hourly rate shall

 be reduced to $300/hour, attorney Elaina Bailey’s hourly rate shall be reduced to $200/hour, and

 the number of hours claimed shall be reduced by twelve percent.” The Court also awarded

 plaintiff costs in the amount of $2,576.64. In February 2020, the court of appeals affirmed this

 order. See Kritcher v. Prudential Sec., Inc., No. 19-1556 (6th Cir. Feb. 4, 2020).

                While the Court did not calculate the amount of attorney fees at issue, the math

 is simple. In his motion for attorney fees, plaintiff claimed that attorney Yaldou, attorney
Case 2:16-cv-12637-BAF-EAS ECF No. 126 filed 08/31/20                PageID.2750      Page 2 of 3



 Bailey, and paralegal Miller spent 110.40 hours, 133.60 hours, and 10.30 hours, respectively,

 working on this case. See Pl.’s Counsel’s Mot. for Approval of Attys’ Fees and Costs, Ex. B ¶

 11. The Court reduced all hours claimed by twelve percent, and determined that Yaldou’s,

 Bailey’s, and Miller’s hourly rates should be $300, $200, and $80, respectively. Therefore, the

 Court awarded fees in the following amounts:

               Yaldou: 110.40 hours minus 12% (13.25) = 97.15 hours x $300 = $29,145

               Bailey: 133.60 hours minus 12% (16.03) = 117.57 hours x $200 = $23,514

               Miller: 10.30 hours minus 12% (1.24) = 9.06 hours x $80 = $724.80

 The sum of these amounts is $53,383.80. Including costs ($2,576.64), the total award in this

 matter was $55,960.44.1

               The Court rejects defendants’ argument that the writs should be quashed because

 they are not supported by a judgment. An award of attorney fees need not be reduced to

 judgment. See Fed. R. Civ. P. 58(a)(3). Defendants themselves apparently recognized this, as

 they appealed the Court’s order granting in part plaintiff’s motion for attorney fees despite the

 fact that no judgment awarding fees and costs had been entered.

               Defendants’ assertions that at the April 30, 2019, hearing plaintiff “was seeking

 fees in the amount of approximately $55,000.00” and that “a simple reduction of just the 12%



        1
           The writs of garnishment that plaintiff obtained from the Court and that he served on
 various banks state that “[p]laintiff received a judgment against defendant for $51,057.16,”
 that interest in the amount of $122.44 has accrued, and that the sum of these two figures
 ($51,197.60) remains unsatisfied. See, e.g., docket entry 105. The Court notes the
 difference between the award as calculated by the Court ($55,960.44) and as calculated by
 plaintiff ($51,057.16). If any correction in the writs is called for, it would be to reissue them
 in the higher amount, but that is not presently before the Court.


                                                2
Case 2:16-cv-12637-BAF-EAS ECF No. 126 filed 08/31/20                 PageID.2751      Page 3 of 3



 would have reduced the $55,000.00 award by over $6,500.00 and any potential judgment below

 the amount listed on the garnishment” are factually incorrect. Defs.’ Br. at 3-4. Plaintiff sought

 “$71,111.50 in attorneys’ fees and $2,576.64 in actual costs,” Pl.’s Counsel’s Mot. for Approval

 of Attys’ Fees and Costs (docket entry 63) at ii, and he repeated these figures at the April 30,

 2019, hearing. See Hr’g Tr. (docket entry 71) at 8. Notwithstanding defendants’ assertion to

 the contrary, plaintiff did not seek “approximately $55,000.00” Further, the Court’s award of

 fees in the amount of $53,383.80 already included the twelve percent reduction to which

 defendants refer. Defendants’ suggestion that an additional twelve percent should be subtracted

 is unfounded and appears to be based on a misunderstanding of the Court’s ruling.

                The writs of garnishment in this matter are proper. They are supported by this

 Court’s order awarding fees and costs, and the amount indicated on the writs as unsatisfied is

 not greater than the amount awarded by the Court and affirmed on appeal. Accordingly,



                IT IS ORDERED that defendants’ emergency motion to quash garnishments is

 denied.


                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
 Dated: August 31, 2020                       SENIOR UNITED STATES DISTRICT JUDGE
        Detroit, Michigan




                                                 3
